THE THIRTEENTH COURT OF APPEALS

                                     13-21-00008-CV


                   In the Interest of A.T.M., G.B., and P.F.L., children


                                   On Appeal from the
                      377th District Court of Victoria County, Texas
                         Trial Court Cause No. 19-03-84224-D


                                       JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court be affirmed as modified. The Court

orders the judgment of the trial court AFFIRMED AS MODIFIED. No costs are

assessed, due to appellants’ inability to pay costs.

       We further order this decision certified below for observance.

June 24, 2021